         Case 7:20-cv-02749-CS-JCM Document 68 Filed 01/27/21 Page 1 of 2




                   Law Office of Raymond J. Iaia
                                                                           42 Catharine Street, Suite 108
                                                                         Poughkeepsie, New York 12601
                                                                                         (845) 379-1917
                                                                             Raymond@RJILawyer.com


January 26, 2021
                                                  I am not clear on what these documents are, why they are
                                                  relevant, or why digital copies are discoverable when hard
Hon. Cathy Seibel, U.S.D.J.                       copies have already been provided. In any event, there is no
United States District Court                      point in continuing discovery if Plaintiff is discontinuing the
Southern District of New York                     case. So I will sign the stipulation of voluntary dismissal.
300 Quarropas Street
White Plains, New York 10601

Re:      Korajkic v. Sobo & Sobo LLP, et al.                                                1/27/21
         Case No. 7:20-cv-02749-cs


Your Honor:

      Kindly accept this correspondence in response to Your Honor’s Order dated January 25,

2021 concerning Document number 65, “PROPOSED STIPULATION AND ORDER” filed by

counsel for plaintiff.

      It is respectfully requested that the Court not “So Order” the document due to outstanding

discovery. On December 2, 2020, counsel for plaintiff was served with a demand for the

following items, which demand remains outstanding with no response.

                 1. Produce digital/electronic copies of all photographs identified as
                    Korajkic Confidential bates stamped 005-027 produced by
                    plaintiff    during       discovery        in    this      action.

                 2. Produce digital/electronic copies of Korajkic Confidential bates
                    stamped 129-141 produced by plaintiff during discovery in this
                    action.
       Case 7:20-cv-02749-CS-JCM Document 68 Filed 01/27/21 Page 2 of 2




   The above demand seeks digital files of documents already served by plaintiff in hard-copy

only. The items sought depict non-party women, their children, and their private

correspondence. The persons depicted are identifiable as their first and last names are visible.

   Irrespective of Your Honor’s decision regarding Document No. 65, this letter shall serve as

NOTICE to all parties in this action, their employees, agents, attorneys, and staff, to preserve

any photographs, documents, communications, and any other information, both tangible and

electronically stored which concern any of the claims or defenses in the subject litigation

including sources of the aforementioned information, including but not limited to, cameras

(digital and non-digital), e-mails, text messages, cellular phones, tablets, and any other device

containing information which concern any of the claims or defenses in the subject litigation.

   Thank you for your kind consideration of the foregoing.

Respectfully submitted,



Raymond J. Iaia
